Citation Nr: 0300533	
Decision Date: 01/10/03    Archive Date: 01/28/03	

DOCKET NO.  01-10 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
or on being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of 
America, Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of December 1998, October 1999, and July 
2000 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for adjudication of 
this claim has been obtained.

2.  The veteran's service-connected disabilities consist 
of the residuals of myocardial infarction, evaluated as 
60 percent disabling; the residuals of pulmonary emboli, 
evaluated as 60 percent disabling; and bilateral varicose 
veins, evaluated as 30 percent disabling.  The combined 
evaluation for the veteran's various service-connected 
disabilities is 90 percent.  He has been in receipt of a 
total disability rating based upon individual 
unemployability from August 12, 1997.

3.  The veteran is not blind, nor does he have loss of use 
of both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.

4.  The veteran does not have a single service-connected 
disability rated or ratable as 100 percent disabling; nor 
is it shown that he is permanently confined to his home 
due solely to his service-connected disabilities.  



CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on account of housebound status have not 
been met.  38 U.S.C.A. § 1114(l)(s) (2002); 38 C.F.R. 
§§ 3.350(b)(i), 3.352(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA pulmonary examination in October 1997, the veteran 
gave a history of noninsulin-dependent diabetes mellitus, 
and of multiple sclerosis, diagnosed in 1980.  In 1993, he 
developed the acute onset of respiratory distress.  He 
underwent evaluation, following which it was determined 
that he had pulmonary emboli due to varicose veins.  
According to the veteran, since that episode in 1993, he 
had been experiencing progressively worsening shortness of 
breath.  

On physical examination, the veteran was alert, oriented, 
and in a wheelchair.  His heart displayed a rate from 84 
to 88 beats per minute, with a regular rhythm, and no 
audible murmur.  The lungs were clear, with no evidence of 
any cough, wheeze, rales, or rhonchi.  Radiographic 
studies of his lungs showed no evidence of any active 
chest disease.  Moreover, his heart was not enlarged.  At 
the time of examination, there was no evidence of any 
obstructive airway defect.  The pertinent diagnoses noted 
were history of arteriosclerotic heart disease; history of 
multiple sclerosis; history of noninsulin-dependent 
diabetes mellitus; status post pulmonary emboli due to 
varicose veins in 1993; and status post septal myocardial 
infarction.  

On VA cardiovascular examination in July 1998, the veteran 
complained of chest pains "off and on" for the past 17 
years.  Reportedly, the pattern of the veteran's chest 
pains had remained stable.  He was described as chairbound 
due to multiple sclerosis.  He complained of dyspnea on 
exertion, but with no appreciable syncope or dizziness.  
He had been suffering from diabetes mellitus for the past 
five years.  

On physical examination, the veteran's blood pressure was 
135/75 in the left arm, and 140/80 in the right arm.  
Cardiovascular evaluation showed no displacement of the 
point of maximal impulse, and heart sounds were normal.  
Examination of the lungs revealed no abnormal lung sounds, 
and no wheezing.  Air entry was good on both sides.  
Radiographic studies of the chest showed the heart to be 
borderline enlarged, but with no congestive heart failure.  
The pertinent diagnoses were atherosclerotic heart 
disease; ischemic cardiomyopathy; myocardial infarction, 
by history; diabetes mellitus, insulin-dependent; varicose 
veins; pulmonary embolism, by history; and multiple 
sclerosis, wheelchair bound.  

In a statement of February 1999, a VA physician wrote that 
the veteran was confined to a wheelchair due to "cervical 
spinal cord disease, multiple sclerosis," and was in 
constant need of aid and attendance.  In a questionnaire 
dated in March 1999, the same VA physician who had 
furnished the aforementioned February 1999 statement wrote 
that the veteran suffered from multiple sclerosis and 
heart disease, and was confined to an electric wheelchair.  

In correspondence of March 1999, the veteran stated that 
his heart and lungs (for which he was service connected) 
and his multiple sclerosis (for which service connection 
was not in effect) made it impossible for him to get 
around, or to perform the simplest of daily functions.

On VA examination for the purpose of determining the 
veteran's entitlement to aid and attendance and/or 
housebound benefits conducted in January 2000, it was 
noted that the veteran was a C3 quadriplegic confined to a 
wheelchair with multiple sclerosis.  Reportedly, he 
suffered from increasing weakness and difficulty with fine 
movements of his upper extremities due to his 
quadriplegia.  Additionally noted was the presence of 
complete weakness of his lower extremities.  Noted at the 
time of examination was that the veteran utilized a 
motorized wheelchair to leave his house, and required 
assistance in order to get into and back out of the 
wheelchair.  The pertinent diagnoses were multiple 
sclerosis; and C3 quadriplegia secondary to spinal cord 
injury.

On VA pulmonary examination in April 2000, the veteran 
gave a long history of multiple sclerosis, and of 
diabetes, with a history of recurrent deep venous 
thrombosis and pulmonary emboli.  Additionally noted was 
the presence of coronary artery disease, status post 
myocardial infarction.  

On physical examination, the veteran's blood pressure was 
130/60, with a pulse of 80, and a pulse oximetry of 96 
percent on room air.  Breath sounds were decreased 
bilaterally, but without any evidence of crackles or 
wheezing.  No murmur, gallop, or rub was in evidence.  Nor 
was there any evidence of cyanosis or clubbing.  He was 
able to move his hands, but was unable to move his legs, 
and had no sensation up to the area of his midtrunk.  The 
clinical impression was of restrictive and obstructive 
lung disease by symptoms, and by pulmonary function test 
results when compared to those of 1997.  Additionally 
noted was a 20 percent decrease in the FEV-1, and DLCO and 
TLC, compatible with his present signs and symptoms.  

In April 2000, an additional VA cardiovascular examination 
was accomplished.  At the time of examination, the veteran 
gave a history of a heart attack 19 years earlier.  
According to the veteran, he had experienced no similar 
episodes since that time.  The veteran stated that he had 
undergone neither angioplasty nor bypass surgery, nor had 
he experienced any recurrence of chest pain, discomfort, 
heaviness, or pressure.  He gave no history suggestive of 
paroxysmal nocturnal dyspnea or orthopnea.  He stated that 
due to his multiple sclerosis, he had been rather limited 
in his physical activities, and currently used a motorized 
wheelchair.  He related that he had undergone very few 
recurrent hospitalizations, his most recent 
hospitalization for cardiovascular problems having been 
very many years back.  He currently had essentially no 
symptoms referable to his cardiovascular system.  

On physical examination, the veteran showed no pallor, 
tachypnea, orthopnea, cyanosis, or clubbing.  JVP was not 
elevated, and the carotids were brisk, with no bruits.  
His chest was symmetrical, with good vesicular breath 
sounds, and no adventitious sounds.  Heart sounds were 
normal, with no evidence of any murmur, gallop, click, or 
rub.  The clinical impression was coronary artery disease, 
ischemic heart disease, status post anterior myocardial 
infarction, with poor LV systolic function, stable.  At 
the time of examination, there was no clinical evidence of 
pulmonary congestion or heart failure.  In the opinion of 
the examiner, the veteran's main physical restriction was 
his multiple sclerosis, and not his cardiac condition.  
According to the examiner, the veteran was "markedly 
limited" in the things which he could do because of his 
multiple sclerosis.  Reportedly; the veteran could engage 
in 3 to 4 METS of activity were it not for his problems 
with multiple sclerosis.

On VA examination for the purpose of determining the 
veteran's need for the aid and attendance of another 
person and/or housebound status conducted in October 2000, 
he was described as confined to a wheelchair.  Reportedly, 
he suffered from shortness of breath, palpitations, and 
chest pain on exertion.  According to the veteran, he 
suffered from difficulty breathing, as well as a rapid 
heart rate.  Noted at the time of examination was that he 
left his house with the assistance of his wife for medical 
visits only.  The pertinent diagnoses were 
arteriosclerotic heart disease; angina; and chronic 
obstructive pulmonary disease.  

Analysis

The veteran in this case seeks entitlement to special 
monthly compensation based on the need for the regular aid 
and attendance of another person, or on account of 
housebound status.  In that regard, compensation at the 
aid and attendance rate is payable when the veteran, due 
to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid 
and attendance.  38 U.S.C.A. § 1114(l) (1992).  
Determinations as to the need for aid and attendance must 
be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration 
is given to such conditions as:  inability of the claimant 
to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to 
feed himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular 
basis to protect the claimant from the hazards or dangers 
inherent in his/her daily environment.  "Bedridden" will 
be a proper basis for the determination, and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is 
not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
rating may be made.  The particular personal functions 
which the claimant is unable to perform should be 
considered in connection with his/her condition as a 
whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (2002).  

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent, without resort to individual unemployability, 
and, in addition:  (1) has a service-connected disability 
or disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service-
connected disability, and involving different anatomical 
segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a result of his or her service-
connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. 
§ 1114(s) (2002); 38 C.F.R. § 3.350(i) (2002).  

In the present case, service connection is in effect for 
the residuals of myocardial infarction, evaluated as 
60 percent disabling; the residuals of pulmonary emboli, 
evaluated as 60 percent disabling; and bilateral varicose 
veins, evaluated as 30 percent disabling.  In addition, 
the veteran suffers from diabetes mellitus and multiple 
sclerosis, neither of which is currently service 
connected.  

The Board observes that, in a statement of February 1999, 
a VA physician indicated that the veteran was confined to 
a wheelchair not as a result of his various service-
connected disabilities, but, rather, due to cervical 
spinal cord disease and multiple sclerosis.  The veteran 
himself, in a statement of March 1999, indicated that it 
was impossible for him to get around, or to perform the 
simplest of daily functions, not due solely to his 
service-connected disabilities, but as a result of a 
combination of his service-connected heart and lungs, and 
nonservice-connected multiple sclerosis.  

The Board notes that, at the time of a recent VA 
cardiovascular examination in April 2000, the veteran 
denied problems with chest pain, discomfort, heaviness, or 
pressure, and additionally stated that his last 
hospitalization for cardiovascular problems was many years 
earlier.  Noted at the time of examination was that the 
veteran had essentially no symptoms referable to his 
cardiovascular system.  Furthermore, in the opinion of the 
examiner, the veteran's main physical restriction was his 
multiple sclerosis, and not his cardiac condition.  Were 
it not for the veteran's multiple sclerosis, he could 
engage in 3 to 4 METS of activity.  

The Board acknowledges that, as a result of his various 
service-connected disabilities, the veteran currently 
experiences rather significant impairment.  However, he is 
not blind, nor does he have loss of use of both feet or 
one hand and one foot due exclusively to his service-
connected disabilities.  While it is true that, at 
present, the veteran is for the most part confined to a 
motorized wheelchair, he is neither helpless nor bedridden 
due to his service-connected cardiovascular disease.  
Rather, the clear weight of the evidence is to the effect 
that the majority of the veteran's disability is the 
result of his nonservice-connected multiple sclerosis.  

As regards entitlement to housebound benefits, current law 
and regulations require that the veteran must have one 
permanent disability rated or ratable as 100 percent 
disabling, in addition to other requirements.  It has been 
argued that the veteran's residuals of myocardial 
infarction and pulmonary emboli, as well as his bilateral 
varicose veins, constitute one disability, which have 
rendered the veteran 100 percent disabled.  However, a 
review of the record clearly indicates that the 
disabilities in question, when evaluated in combination, 
yield a rating of no more than 90 percent.  Moreover, for 
purposes of entitlement to special monthly compensation 
based on housebound status, consideration of a total 
disability rating based on individual unemployability is 
not permitted.  See 38 C.F.R. § 4.16 (2002).  At present, 
the evidence of record does not demonstrate that the 
veteran's service-connected disabilities, in and of 
themselves, are of such a nature or severity as to confine 
him to his home.  Nor has it been demonstrated that, due 
solely to the veteran's service-connected disabilities, he 
is unable to attend to the matters of daily living, or to 
protect himself from the hazards of his environment.  
Consequently, special monthly compensation based on the 
need for the regular aid and attendance of another person 
or on housebound status is not warranted. 

In reaching the above determination, the Board has given 
due consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002), as those provisions redefine the 
obligations of the VA with respect to the duty to assist, 
and the enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its duty to assist the veteran 
in the development of all facts pertinent to his claim.  
To that end, during the course of the Statement of the 
Case in December 2001, the veteran was informed of the 
VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of the VA to further 
notify the veteran what evidence would be secured by the 
VA, and what evidence would be secured by the veteran, is 
harmless.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board is of the opinion that no 
further duty to assist the veteran exists in this case.



ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of an other person or on being 
housebound is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

